DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 21-28 and 31-36 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 20-28 and 31-32 are allowed because none of the prior art of record 
discloses or suggests a transceiver configured to communicate a voltage signal to a corresponding transceiver of the contactless power transfer unit, the voltage signal representative of the output DC voltage across the electric load, wherein the voltage signal is communicated to cause the contactless power transfer unit to adjust the AC voltage of the input power when the output DC voltage across the electric load is greater than a voltage reference value; and a switching unit configured to regulate the input power having the output DC voltage to protect one or more components of the apparatus, in combination with the remaining claimed features.
	Claims 33-36 are allowed because none of the prior art of record discloses or suggests communicating, by a first transceiver, a voltage signal to a second transceiver associated with the control unit, the voltage signal representative of the output DC voltage across the electric load, wherein the voltage signal is communicated to cause the control unit to regulate the first AC voltage if the output DC voltage across the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 6, filed February 9, 2022, with respect to the rejections of claim 28 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The rejection of claim 28 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAL KAPLAN/Primary Examiner, Art Unit 2836